On August 6, 1929, plaintiff in error, Charles Stahulak, was indicted jointly with one Stanley Pickacz upon a charge of assault with intent to commit robbery, the indictment being returned into open court in the criminal court of Cook county. He was thereafter duly arraigned and upon his plea of not guilty was tried and convicted before the court and a jury. Motions for a new trial and in arrest of judgment having been made and overruled, he was committed to the reformatory at Pontiac, Illinois, upon the final judgment of the court. The case is here on writ of error to the criminal court of Cook county.
Plaintiff in error urges three reasons for reversal, viz.: (1) That the defendant was not proven guilty beyond a *Page 349 
reasonable doubt; (2) that there was no proof that the plaintiff in error aided or assisted in the attempted robbery; and (3) that the trial court erred in giving and refusing instructions.
The record brought to this court is the common law record, only, there being no bill of exceptions. No complaint is made as to the sufficiency of the indictment nor anything else shown by the common law record. It is obvious that this court cannot consider either of the three points urged by the plaintiff in error, without a bill of exceptions, (People v. Hoffman,344 Ill. 533,) and it is therefore necessary that the judgment of the criminal court of Cook county be affirmed.
Judgment affirmed.